March 8, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                       NOXXE OIL AND GAS, LLC, Appellant

NO. 14-11-01082-CV                      V.

                  MUNSCH HARDT KOPF & HARR, PC, Appellee
                          ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 4, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
NOXXE OIL AND GAS, LLC.
      We further order this decision certified below for observance.